DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/3/21, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards methods and systems for annotation and truncation of media assets. Independent claim 1 uniquely recites the distinct features “determine that the first frame corresponds to a scene transition of a first scene based on the first level of difference; in response to determining that the first frame corresponds to the scene transition of the first scene, select a third frame in the series of frames that is in the first scene; determine a first location of the third frame where content present in a respective first location of the first frame is not present; determine a second location of the third frame where content present in a respective second location of the first frame is present; and generate for display, on a local device, the third frame with a foreshadowing overlay at the first location and a whitespace overlay at a second location, wherein the foreshadowing overlay indicates a presence of content in a future frame of the first scene, and wherein the whitespace overlay indicates a lack of content in the future frame of the first scene.” Independent claims 2 and 12 uniquely recite the distinct features “determining that the first frame corresponds to a scene transition of a first scene based on the first level of difference; in response to determining that the first frame corresponds to the scene transition of the first scene, selecting a third frame in the series of frames that is in the first scene; determining a first location of the third frame where content present in a respective first location of the first frame is not present; and generating for display, on a local device, the third frame with a foreshadowing overlay at the first location.” The prior art does not anticipate or render the above underlined obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hua et al. (US Pat. No. 8,671,346) discloses technology for selecting representative thumbnail from a video clip.
Townsend et al. (US Pat. No. 10,319,410) discloses a system and method for rendering a video summarization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484